Citation Nr: 0722975	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for gastritis, claimed 
as digestive condition.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to an increased rating for a pilonidal cyst, 
currently rated as noncompensable.

5.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision.

The veteran has complained of blurred vision and headaches 
and in an August 2003 VA examination, the examiner related 
those problems to the veteran's service-connected 
hypertension.  The RO has not adjudicated the issue of 
entitlement to service connection for those problems.  As a 
result, those claims are referred back to the RO for their 
initial consideration.

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center, in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for degenerative disc disease of the 
cervical spine in a February 1994 rating decision which the 
appellant did not appeal thereby making the February 1994 
rating decision final.

2.  Evidence submitted since the last final disallowance of 
the appellant's claim is neither cumulative nor redundant of 
evidence of record at the time of the last final disallowance 
in February 1994 and is new and material to the appellant's 
claim for entitlement to service connection for degenerative 
disc disease of the cervical spine.

3.  The veteran does not have gastritis that is related to 
active duty service.

4.  The veteran does not have a back disability that is 
related to active duty service.

5.  The veteran's pilonidal cyst required fluid drainage in 
August 2001, but the remainder of the veteran's medical 
records for the appeal period is silent regarding complaints 
of that nature.  The area is not painful on examination and 
has not shown to limit the veteran's motion or function in 
any way.  

6.  The veteran's hypertension is measured by systolic blood 
pressure measurements predominantly below 200 with only one 
reading in excess of 200 and the remaining eight readings are 
much lower (125-169).  Diastolic blood pressure reading are 
predominantly below 110 with only one reading in excess of 
110 and the remaining eight readings are much lower (68-98).  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
February 1994 final rating decision, and the claim for 
service connection for degenerative disc disease of the 
cervical spine is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  Chronic gastritis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A chronic back disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  The veteran's pilonidal cyst does not meet the schedular 
requirements for a compensable rating.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.118 
Diagnostic Codes 7800 through 7805 (2006).

5.  The veteran's hypertension does not meet the schedular 
requirements for a rating in excess of 10 percent.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104 Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

By a February 1994 rating decision the RO denied service 
connection for degenerative disc disease of the cervical 
spine because no evidence was submitted to show that the 
veteran's degenerative disc disease of the cervical spine was 
related to an injury in service.  The appellant was notified 
of his appellate rights; however, he did not submit a timely 
appeal thereby making the decision final.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records which did 
indicate injuries in service including those relating to what 
the veteran identified as a motorcycle accident and a 
helicopter accident.  The veteran also claimed to have been 
injured in an automobile accident after service after which 
he was treated for complaints regarding the cervical spine 
and was told that he probably had a previous trauma to the 
cervical spine.  However, nothing of record related the 
veteran's degenerative disc disease to service and, as a 
result, the veteran's claim was denied.

Evidence received since the last final disallowance includes 
a VA treatment record dated March 2002 including the 
statement, "automobile accident years ago and suffered 
injury which has resulted in reports of degenerative joint 
disease of the cervical spine."  It is not clear whether 
this statement was taken as part of a medical history by the 
veteran or was an opinion by the doctor as to the etiology of 
the veteran's degenerative disc disease of the cervical 
spine.  It is also unclear as to whether the accident 
mentioned occurred in service or after service.  Despite the 
questions surrounding this opinion, the opinion in itself is 
enough to reopen the veteran's claim for entitlement to 
service connection for degenerative disc disease of the 
cervical spine as it new as it was not of record at the time 
of the last final disallowance and it is material because it 
relates to an unestablished fact necessary to substantiate 
the claim, that of the relationship between the veteran's 
current condition and his service.  New and material evidence 
having been submitted, the appellant's claim for entitlement 
to service connection for degenerative disc disease of the 
cervical spine is reopened.  As shown above, questions 
surrounding this potential nexus opinion require further 
development prior to adjudication and the claim is therefore 
remanded back to the RO as is detailed below.

II.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
issued an incomplete notification letter in January 2002, 
prior to the RO's initial adjudication of the claim.  While 
this defective notice was followed by a notification letter 
issued in June 2003 which contained all but the last of the 
required elements and the RO readjudicated the claim 
thereafter in a January 2004 statement of the case, the 
defective notice was not cured as no letter issued to the 
veteran prior to this adjudication by the RO contained the 
last element of the duty to notify.  However, the veteran has 
not been prejudiced by the defective notice as he has been 
given every opportunity to submit evidence in support of his 
claim and was supplied with the complete language of 
38 C.F.R. § 3.159 in the January 2004 statement of the case.  
Accordingly, it is determined that any defect with respect to 
the notice requirement in this case was harmless error and is 
not prejudicial to the veteran.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, 
private medical records, and afforded the veteran a VA 
examination regarding the veteran's hypertension and 
pilonidal cyst.  There does not appear to be any other 
evidence, VA or private, relevant to the claim at this time.  
No examination is necessary regarding the veteran's claimed 
back condition and gastritis as the veteran has submitted no 
competent medical evidence indicating a link between any 
current diagnosis of those disabilities and service.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

III.  Claims for Service Connection

The veteran claims entitlement to service connection for 
gastritis and a back condition (claimed separate of the 
veteran's claim for entitlement to service connection for 
degenerative disc disease of the cervical spine).

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Gastritis
The veteran's service medical records indicate complaints of 
abdominal pain and a diagnosis of acute gastritis, early 
gastroenteritis in July 1977.  Also, a July 1979 treatment 
note indicating complaints of stomach cramps, nausea, and 
vomiting.  The veteran's June 1980 separation examination 
showed no indications of gastrointestinal abnormalities 
though the veteran did note frequent indigestion on a medical 
history checklist.

The veteran's post-service VA treatment records indicate 
complaints of heartburn and GERD in June 2001 and a hiatal 
hernia was diagnosed in August 2001.  The veteran's VA 
treatment records beginning in 2001 also have ongoing 
complaints of abdominal pain.  However, prior to that, in a 
June 1981 VA examination, the veteran's digestive system was 
reported as normal.  Other than those records, there are no 
records of complaints or treatment regarding gastrointestinal 
issues from separation until 2001.  In addition, absent from 
these medical records is any etiological opinion relating the 
veteran's gastrointestinal problems to service in any way.

As no complaints of gastritis or other gastrointestinal 
problems were made during service or for many years after 
separation and nothing in the medical evidence specifically 
states that the veteran's gastrointestinal problems are 
related to his service, entitlement to service connection 
must be denied.

While the veteran may sincerely believe that he has gastritis 
related to his service, as a lay person, he is not competent 
to render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For the 
reasons discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have 
gastritis as a result of service; accordingly, there is no 
reasonable doubt to be resolved in favor of the veteran.  38 
U.S.C.A. § 5107(b).

Back Condition
The veteran's service medical records indicate a November 
1977 injury after jumping from a helicopter from which the 
veteran complained of back problems. Upon further examination 
it was determined that there was "no apparent spinal 
injury" and a small amount of muscle spasm.  The veteran's 
June 1980 separation examination showed no indications of 
back problems.

The veteran's post-service VA treatment records indicate a 
normal back at an August 2001 examination.  The veteran's 
treatment records are otherwise unremarkable for complaints 
regarding the veteran's back other than those related to the 
veteran's degenerative disc disease of the cervical spine.

As no complaints of back problems were made during service or 
for many years after separation and nothing in the medical 
evidence specifically states that the veteran's back problems 
(other than the veteran's degenerative disc disease of the 
cervical spine) are related to his service, entitlement to 
service connection must be denied.

While the veteran may sincerely believe that he has a back 
disability related to his service, as a lay person, he is not 
competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have a back disability as a result of service; 
accordingly, there is no reasonable doubt to be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b).

IV.  Claims for Increased Disability Ratings

The veteran filed his claims for an increased disability 
rating for service-connected hypertension and pilonidal cyst 
in December 2001.  In 1980, the veteran initially received a 
noncompensable disability rating for a cocygeal sinus (later 
referred to as a pilonidal cyst) and that disability rating 
has remained ever since the initial date.  In 1981, the 
veteran initially received a 10 percent disability rating for 
hypertension and that disability rating has remained ever 
since the initial date.  Where, as here, initial entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

Pilonidal Cyst - Cocygeal Sinus

There are no schedular criteria pertaining directly to a 
pilonidal cyst.  Under such circumstances, it is permissible 
to rate the disability under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localizations and symptomatology are closely 
analogous.  Conjectural analogies are to be avoided.  
38 C.F.R. § 4.20.  In this case, it would appear that some of 
the Diagnostic Codes pertaining to scars would provide the 
best analogy for rating the disability in question.  

Diagnostic Code 7803 applies to scars that are superficial 
and unstable.  A 10 percent disability rating, the highest 
and only disability rating under this diagnostic code, is 
warranted where the scar is unstable, meaning that it is one 
where there is frequent loss of covering of skin over the 
scar and where the scar is superficial, meaning that the scar 
is one not associated with underlying soft tissue damage.   
38 C.F.R. § 4.118 Diagnostic Code 7803.

Diagnostic Code 7804 applies to scars that are superficial 
and also painful on examination.  A 10 percent disability 
rating, the highest and only disability rating under this 
diagnostic code, is warranted where the scar is superficial, 
meaning that the scar is one not associated with underlying 
soft tissue damage as well as painful on examination.  
38 C.F.R. § 4.118 Diagnostic Code 7804.

Diagnostic Code 7805 applies to scars that do not qualify for 
another diagnostic code for scars and are rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118 
Diagnostic Code 7805.

The veteran's VA treatment records indicate treatment for a 
perirectal cyst including the draining of fluid in August 
2001.  In September 2001 it was noted that the veteran was 
complaining of rectal pain and he was diagnosed as having 
pilonidal disease.  At the veteran's August 2003 VA 
examination, no signs of pilonidal disease were present and 
the veteran had no complaints of that nature.  Accordingly, 
it would not appear that there is such instability of the 
involved area as to meet the criteria for a compensable 
rating.  38 C.F.R. § 4.31.

While the veteran was noted to require fluid drainage in 
August 2001, the remainder of the veteran's medical records 
for the appeal period is silent regarding complaints of that 
nature.  The area of the cyst involvement has not been shown 
to be objectively painful on examination, and has not been 
shown to limit the veteran's motion or function in any way.  
As a result, the veteran's claim for a compensable rating for 
a pilonidal cyst must be denied.  38 C.F.R. § 4.31. 

Hypertension

The veteran is currently rated as 10 percent disabled under 
diagnostic code 7101 for hypertension.  Under this diagnostic 
code, a 10 percent disability rating is warranted where 
diastolic pressure is predominantly 100 or more, or where 
systolic pressure is predominantly 160 or more, or where a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent disability 
rating is warranted where diastolic pressure is predominantly 
110 or more, or where systolic pressure is predominantly 200 
or more.  A 40 percent disability rating is warranted where 
diastolic pressure is predominantly 120 or more.  Finally, a 
60 percent disability rating, the highest disability rating 
under this diagnostic code, is warranted where diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104 
Diagnostic Code 7101.

The veteran's VA treatment records indicate the following 
blood pressure readings between January 2000 and the present, 
166/87, 125/93, 168/80, 137/68, 137/75, 201/111, 157/75, 
169/98, and 164/94.  While these readings vary widely, the 
predominant systolic blood pressure reading is around the 160 
range.  The predominant diastolic blood pressure reading is 
around the 80-90 range.

The predominant systolic blood pressure reading is not in 
excess of 200 as only one reading is in excess of 200 and the 
remaining eight readings are much lower (125-169).  
Similarly, the predominant diastolic blood pressure reading 
is not in excess of 110 as only one reading is in excess of 
110 and the remaining eight readings are much lower (68-98).  
As these blood pressure readings do not meet the criteria for 
a disability rating in excess of 10 percent under Diagnostic 
Code 7101 for hypertension, the criteria for a disability 
rating in excess of 10 percent for hypertension have not been 
met.




ORDER

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for degenerative 
disc disease of the cervical spine.

Entitlement to service connection for gastritis, claimed as 
digestive condition, is denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to an increased rating for a pilonidal cyst, 
currently rated as noncompensable, is denied.

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling, is denied.


REMAND

The veteran claims that he injured his back in service and 
currently has degenerative disc disease of the cervical spine 
as a result.  The veteran's service medical records include 
treatment records for a November 1977 injury sustained when 
jumping from a helicopter after which the veteran complained 
of back problems but, upon further examination, was determine 
to have no spinal injury despite some muscle spasm.  A 
February 1979 accident in which the veteran injured his right 
hand, knee, and hip was also documented in the service 
medical records.  The veteran claims that this accident has 
resulted in degenerative disc disease, a theory that is 
possibly supported in a March 2002 VA treatment note.  As the 
veteran has submitted what is possibly an opinion associating 
his in-service injury to his current diagnosis of 
degenerative disc disease of the cervical spine, a VA opinion 
must be sought prior to adjudication to determine if the two 
are related.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his degenerative disc disease 
of the cervical spine.  Have the examiner 
review the veteran's claims file and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and answer the following 
questions:

	a.  Does the veteran currently have 
degenerative disc disease of the 
cervical spine?

	b.  If so, is it at least as likely 
as not that the veteran's 
degenerative disc disease of the 
cervical spine is related to service, 
to include a February 1979 accident?

2.  Review the examination report and 
return it for revision if it is in any way 
inadequate.

3.  Thereafter readjudicate the claim on 
appeal and if it is denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  All claims remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


